UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09303 & 811-09923 KINETICS MUTUAL FUNDS, INC. & KINETICS PORTFOLIOS TRUST (Exact name of registrant as specified in charter) 555 Taxter Road Suite 175 Elmsford, NY 10523 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (800) 930-3828 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Internet Portfolio Portfolio of Investments - September 30, 2012 (Unaudited) Identifier COMMON STOCKS - 98.30% Shares Value Administrative and Support Services - 1.79% CRMZ CreditRiskMonitor.com, Inc.* $ CTRP Ctrip.com International Ltd. - ADR*^ EXPE Expedia, Inc. IILG Interval Leisure Group, Inc. TRIP TripAdvisor Inc.* Broadcasting (except Internet) - 32.90% CBS CBS Corporation - Class B DISCA Discovery Communications, Inc. - Class A*^ LBTYK Liberty Global, Inc. - Series C* LMCA Liberty Media Corporation - Liberty Capital - Series A*^ SNI Scripps Networks Interactive - Class A SIRI Sirius XM Radio, Inc.* VIAB Viacom Inc. - Class B TWX Time Warner,Inc.^ DIS The Walt Disney Company^ Computer and Electronic Product Manufacturing - 3.65% AAPL Apple, Inc. QCOM QUALCOMM Inc. ZNGA Zynga, Inc. - Class A* Credit Intermediation and Related Activities - 0.13% TREE Tree.com, Inc.* Data Processing, Hosting and Related Services - 0.14% CSGP CoStar Group, Inc.* Data Processor - 4.39% MA Mastercard, Inc. - Class A VRSK Verisk Analytics, Inc. - Class A* V Visa, Inc. - Class A^ Defense - 3.59% CACI CACI International, Inc. - Class A*^ MANT ManTech International Corporation - Class A^ E-Commerce - 2.70% IACI IAC/InterActiveCorp Gaming - 1.14% 200 HK Melco International Development Limited Global Exchanges - 1.43% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry JSE SJ JSE Limited 8697 JP Osaka Securities Exchange Co., Ltd. 33 SGX SP Singapore Exchange Limited Holding Company - 1.37% GBLS BB Groupe Bruxelles Lambert S.A. Strip VVPR* 5 IEP Icahn Enterprises LP JSHLY Jardine Strategic Holdings Limited - ADR LVNTA Liberty Ventures - Series A*^ Motion Picture and Sound Recording Industries - 2.53% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 1.15% AN AutoNation, Inc.*^ Non-Store Retailers - 10.88% CPRT Copart, Inc.* EBAY eBay, Inc.* HSNI HSN, Inc. LINTA Liberty Interactive Corporation - Class A* OSTK Overstock.com, Inc.*^ RBA Ritchie Bros. Auctioneers, Incorporated^ SOHU Sohu.com Inc.*^ BID Sotheby's^ Other Exchanges - 0.47% FTIS LI Financial Technologies (India) Ltd. - GDR URB/A CN Urbana Corporation - Class A* Other Information Services - 10.01% GOOG Google Inc. - Class A* NTES NetEase.com Inc. - ADR*^ SINA SINA Corporation* YHOO Yahoo! Inc.* YOKU Youku.com, Inc. - ADR* Performing Arts, Spectator Sports, and Related Industries - 3.77% LYV Live Nation Entertainment, Inc.*^ MSG The Madison Square Garden Company - Class A* Professional, Scientific, and Technical Services - 2.17% CTSH Cognizant Technology SolutionsCorporation - Class A* ICGE ICG Group Inc.*^ INFY Infosys Technologies Limited - ADR^ MWW Monster Worldwide, Inc.*^ WYY WidePoint Corp.* Rental and Leasing Services - 0.80% CDCO Comdisco Holding Company, Inc.* Satellite Telecommunications - 7.94% DISH DISH Network Corp. - Class A SATS EchoStar Corporation - Class A* 2008 HK Phoenix Satellite Television Holdings Limited VSAT ViaSat, Inc.*^ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.86% COWN Cowen Group, Inc. - Class A*^ ICE IntercontinentalExchange Inc.* MKTX MarketAxess Holdings,Inc. Special Purpose Entity - 0.00% ADPAO Adelphia Contingent Value Vehicle CVV Series ACC-4 Int*+ - ADPAL Adelphia Recovery Trust Series ACC-6 E/F Int*+ - - Telecommunications - 1.99% CHU China Unicom (Hong Kong) Limited - ADR^ HTHKY Hutchison Telecommunications Hong Kong Holdings Limited - ADR^ ICTG ICTC Group Inc.* U.S. Equity Exchanges - 0.42% NYX NYSE Euronext^ Warehousing and Storage - 1.08% IRM Iron Mountain Incorporated TOTAL COMMON STOCKS (cost $77,891,874 ) ESCROW NOTES - 0.00% Principal Amount Special Purpose Entity - 0.00% 006ESCBG1 Adelphia Communications Corp.*+ $ - 006ESC958 Adelphia Communications Corp. Preferred*+ - TOTAL ESCROW NOTES (cost $0 ) - RIGHTS - 0.81% Shares Non-Store Retailers - 0.03% LVNAR Liberty Ventures Expiration Date: 10/09/2012 Strike Price: $35.99* Rental and Leasing Services - 0.78% CDCOR Comdisco Holding Company, Inc. Expiration Date: 12/31/2050 Strike Price: $1.00* TOTAL RIGHTS (cost $2,643,576) SHORT-TERM INVESTMENTS - 0.84% Principal Amount Commercial Paper - 0.81% U.S. Bank N.A. 0.020%, 10/01/2012 $ Shares Money Market Funds - 0.03% FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $987,530) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 28.08% Investment Companies - 28.08% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.29%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $32,949,113) TOTAL INVESTMENTS - 128.03% (cost $114,472,093)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2012.Total loaned securities had a market value of $31,776,878 at September 30, 2012. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of September 30, 2012. ADR - American Depository Receipt. GDR - Global Depository Receipt. (a) The cost basis of investments for federal tax purposes at September 30, 2012 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Global Portfolio Portfolio of Investments - September 30, 2012 (Unaudited) Identifier COMMON STOCKS - 90.34% Shares Value Apparel Manufacturing - 3.69% MC FP LVMH Moet Hennessy Louis Vuitton SA $ Arts, Entertainment, and Recreation - 0.20% 585 HK Imagi International Holdings Limited* Asset Management - 12.65% BX The Blackstone Group LP^ BAM Brookfield Asset Management Inc. - Class A DDEJF Dundee Corporation - Class A* JZCP LN JZ Capital Partners Ltd. ONEXF Onex Corporation RCP LN RIT Capital Partners PLC 806 HK Value Partners Group Limited Beverage and Tobacco Product Manufacturing - 0.34% ZWACK HB Zwack Unicum Nyrt. Broadcasting (except Internet) - 3.94% LMCA Liberty Media Corporation - Liberty Capital - Series A*^ Building Material and Garden Equipment and Supplies Dealers - 0.03% OSH Orchard Supply Hardware Stores Corporation - Class A*^ Chemical Manufacturing - 1.00% LYB LyondellBasell Industries NV - Class A Commercial Banking - 0.36% BHW PW Bank Handlowy w Warszawie S.A. MIL PW Bank Millennium S.A.* Construction of Buildings - 2.62% BRP Brookfield Residential Properties Inc.*^ LEN Lennar Corporation - Class A^ Credit Intermediation and Related Activities - 1.05% MFG Mizuho Financial Group, Inc. - ADR SMFG Sumitomo Mitsui Financial Group, Inc. - ADR Crop Production - 0.22% CRESY Cresud S.A.C.I.F.y A. - ADR European Exchanges - 1.00% BME SM Bolsas y Mercados Espanoles Food Manufacturing - 0.98% BARN SW Barry Callebaut AG* 70 Gaming - 2.69% WYNN Wynn Resorts Limited General Merchandise Stores - 2.99% SHLD Sears Holdings Corporation*^ Global Exchanges - 2.27% BVMF3 BZ BM&FBOVESPA SA EXAE GA Hellenic Exchanges SA Holding Clearing Settlement and Registry 8697 JP Osaka Securities Exchange Co., Ltd. 5 SGX SP Singapore Exchange Limited Holding Company - 12.44% BOL FP Bollore SA IEP Icahn Enterprises LP JS SP Jardine Strategic Holdings Limited LUK Leucadia National Corporation^ LVNTA Liberty Ventures - Series A*^ Insurance Carriers and Related Activities - 3.78% FFH CN Fairfax Financial Holdings Limited GLRE Greenlight Capital Re, Ltd. - Class A*^ Lessors of Nonresidential Buildings (except Miniwarehouses) - 1.57% RSE Rouse Properties, Inc.^ Machinery Manufacturing - 0.39% KWG GR KHD Humboldt Wedag International AG* Merchant Wholesalers, Durable Goods - 4.68% CFR VX Compagnie Financiere Richemont SA DIA SM Distribuidora Internacional de Alimentacion SA Merchant Wholesalers, Nondurable Goods - 1.80% GLEN LN Glencore International PLC NOBL SP Noble Group Ltd. Mining (except Oil and Gas) - 3.21% ELT AU Elementos Ltd.* FNV Franco-Nevada Corporation^ NCQ NovaCopper Inc.* NG NovaGold Resources Inc.*^ Motion Picture and Sound Recording Industries - 1.05% DWA DreamWorks Animation SKG, Inc. - Class A*^ Non-Store Retailers - 1.90% LINTA Liberty Interactive Corporation - Class A* Oil and Gas - 0.66% TPL Texas Pacific Land Trust* Oil and Gas Extraction - 3.70% CNQ Canadian Natural Resources Ltd. CLR Continental Resources, Inc.* MAU FP Establissements Maurel et Prom MPNG FP Maurel et Prom Nigeria* POU CN Paramount Resources Ltd. - Class A* TOU CN Tourmaline Oil Corp.* Professional, Scientific, and Technical Services - 0.72% BSLN SW Basilea Pharmaceutica AG* ICLL AV Intercell AG* Publishing Industries (except Internet) - 0.13% PRS SM Promotora de Informaciones S.A. - Class A - ADR* Real Estate - 12.83% BRE CN Brookfield Real Estate Services, Inc. CWT-U CN Calloway - REIT CIT SP City Developments Limited FCE/A Forest City Enterprises, Inc. - Class A*^ 823 HK The Link - REIT UOL SP UOL Group Ltd. Restaurants - 1.63% WEN The Wendy's Company Satellite Telecommunications - 0.46% DISH DISH Network Corp. - Class A Support Activities for Transportation - 3.36% 694 HK Beijing Capital International Airport Company Limited - Class H TOTAL COMMON STOCKS (cost $5,695,753 ) PREFERRED STOCKS - 0.00% Building Material and Garden Equipment and Supplies Dealers - 0.00% Orchard Supply Hardware Stores Corporation - Series A* TOTAL PREFERRED STOCKS (cost $191) RIGHTS - 0.12% General Merchandise Stores - 0.12% SHOSR Sears Hometown and Outlet Stores Inc. Expiration Date: 10/08/2012 Strike Price: $15.00*# Mining (except Oil and Gas) - 0.00% B4XF94RTS Elementos Ltd. Expiration Date: 10/01/2012 Strike Price: $0.04*+# – TOTAL RIGHTS (cost $6,107) WARRANTS - 0.01% Oil and Gas and Consumable Fuels - 0.01% MAUBS FP Etablissements Maurel et Prom Expiration Date: 6/30/2014 Exercise Price: $14.20* TOTAL WARRANTS (cost $0) SHORT-TERM INVESTMENTS - 8.17% Principal Amount Commercial Paper - 4.24% U.S. Bank N.A. 0.020%, 10/01/2012 $ Money Market Funds - 3.93% Shares FIGXX Fidelity Institutional Government Portfolio - Class I - 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $539,000) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 18.99% Investment Companies - 18.99% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.29%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $1,252,834 ) TOTAL INVESTMENTS - 117.63% (cost $7,493,885)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2012.Total loaned securities had a market value of $1,209,837 at September 30, 2012. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of September 30, 2012. # - Contingent value right (Contingent upon profitability of Company). ADR - American Depository Receipt. REIT - Real Estate Investment Trust. (a) The cost basis of investments for federal tax purposes at September 30, 2012 was as follows:(a) Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Paradigm Portfolio Portfolio of Investments - September 30, 2012 (Unaudited) Identifier COMMON STOCKS - 93.12% Shares Value Apparel Manufacturing - 0.02% LVMUY LVMH Moet Hennessy Louis Vuitton SA - ADR^ $ Asset Management - 6.38% BAM Brookfield Asset Management Inc. - Class A DDEJF Dundee Corporation - Class A* JZCP LN JZ Capital Partners Ltd. ONEXF Onex Corporation RCP LN RIT Capital Partners plc 806 HK Value Partners Group Limited WETF WisdomTree Investments, Inc.* Beverage and Tobacco Product Manufacturing - 0.01% BF/A Brown-Forman Corporation - Class A PM Philip Morris International, Inc. Broadcasting (except Internet) - 13.66% CBS CBS Corporation - Class B DISCA Discovery Communications, Inc. - Class A*^ LMCA Liberty Media Corporation - Liberty Capital - Series A* SNI Scripps Networks Interactive - Class A VIAB Viacom Inc. - Class B Building Material and Garden Equipment and Supplies Dealers - 0.04% OSH Orchard Supply Hardware Stores Corporation - Class A*^ Chemical Manufacturing - 1.22% OPK OPKO Health, Inc.*^ SIAL Sigma-Aldrich Corporation^ VHI Valhi, Inc.^ Clothing and Clothing Accessories Stores - 0.15% LTD Limited Brands, Inc. Construction of Buildings - 0.14% BRP Brookfield Residential Properties Inc.* LEN Lennar Corporation - Class A^ Credit Intermediation and Related Activities - 0.00% UCBHQ UCBH Holdings, Inc.*^+ - E-Commerce - 0.21% IACI IAC/InterActiveCorp Gaming - 4.37% LVS Las Vegas Sands Corp. MGM MGM Resorts International* WYNN Wynn Resorts Limited General Merchandise Stores - 3.84% JCP J.C. Penney Company, Inc.^ SCC CN Sears Canada Inc.* SHLD Sears Holdings Corporation*^ Global Exchanges - 0.74% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry JSE SJ JSE Limited 8697 JP Osaka Securities Exchange Co., Ltd. Holding Company - 9.37% BOL FP Bollore SA 1 HK Cheung Kong (Holdings) Limited GBLS BB Groupe Bruxelles Lambert S.A. Strip VVPR* 61 IEP Icahn Enterprises LP JSHLY Jardine Strategic Holdings Limited - ADR LUK Leucadia National Corporation^ LVNTA Liberty Ventures - Series A*^ Insurance Carriers and Related Activities - 1.20% MKL Markel Corporation* Lessors of Nonresidential Buildings (except Miniwarehouses) - 7.08% ALX Alexander's, Inc. - REIT^ HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc.^ Lessors of Residential Buildings and Dwellings - 1.93% ELS Equity Lifestyle Properties, Inc. - REIT Machinery Manufacturing - 0.07% CFX Colfax Corporation*^ Manufactured Brands - 2.18% JAH Jarden Corporation Merchant Wholesalers, Nondurable Goods - 0.01% GLEN LN Glencore International PLC NOBGY Noble Group Limited - ADR^ Mining (except Oil and Gas) - 2.66% FNV Franco-Nevada Corporation^ Motion Picture and Sound Recording Industries - 4.11% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 7.88% AN AutoNation, Inc.*^ AZO AutoZone, Inc.* Non-Store Retailers - 2.42% LINTA Liberty Interactive Corporation - Class A* Oil and Gas - 1.49% TPL Texas Pacific Land Trust Oil and Gas Extraction - 4.33% CNQ Canadian Natural Resources Ltd.^ CLR Continental Resources, Inc.* TOU CN Tourmaline Oil Corp.* WPX WPX Energy Inc.*^ Other Exchanges - 0.04% URB/A CN Urbana Corporation - Class A* Other Information Services - 0.00% GOOG Google Inc. - Class A* 30 Performing Arts, Spectator Sports, and Related Industries - 1.95% LYV Live Nation Entertainment, Inc.*^ Real Estate - 6.00% CWT-U CN Calloway - REIT FCE/A Forest City Enterprises, Inc. - Class A*^ 10 HK Hang Lung Group Limited 12 HK Henderson Land Development Company Limited VNO Vornado Realty Trust - REIT Restaurants - 0.10% WEN The Wendy's Company Satellite Telecommunications - 4.24% DISH DISH Network Corp. - Class A SATS EchoStar Corporation - Class A* LORL Loral Space & Communications Inc. VSAT ViaSat, Inc.*^ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.71% CBOE CBOE Holdings Inc.^ Support Activities for Transportation - 2.30% 694 HK Beijing Capital International Airport Company Limited - Class H 357 HK Hainan Meilan International Airport Company Limited - Class H Utilities - 0.27% BIP Brookfield Infrastructure Partners LP^ TOTAL COMMON STOCKS (cost $773,843,752) PREFERRED STOCKS - 0.01% Building Material and Garden Equipment and Supplies Dealers - 0.01% Orchard Supply Hardware Stores Corporation - Series A*^ TOTAL PREFERRED STOCKS (cost $42,130) Principal CONVERTIBLE BONDS - 0.54% Amount Value Real Estate - 0.54% 345550AK3 Forest City Enterprises, Inc. 3.625%, 10/15/2014 $ TOTAL CONVERTIBLE BONDS (cost $3,449,321) CORPORATE BONDS - 0.00% Credit Intermediation and Related Activities - 0.00% 317928AA7 FINOVA Group, Inc. 7.500%, 11/15/2009, Acquired 10/19/2006 - 3/29/2007 at $7,341,784 (Default Effective 4/29/2005)*+ - TOTAL CORPORATE BONDS (cost $7,341,784) - RIGHTS - 0.16% Shares General Merchandise Stores - 0.13% Sears Hometown and Outlet Stores Inc. Expiration Date: 10/08/2012 Strike Price: $15.00*^ Non-Store Retailers - 0.03% 53071M112 Liberty Ventures Expiration Date: 10/09/2012 Strike Price: $35.99* TOTAL RIGHTS (cost $1,099,233) SHORT-TERM INVESTMENTS - 6.32% Principal Amount Commercial Paper - 4.60% U.S. Bank N.A. $ 0.020%, 10/01/2012 Shares Money Market Funds - 1.72% FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $54,965,202) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 23.69% Investment Companies - 23.69% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.29%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $205,861,814) TOTAL INVESTMENTS - 123.84% (cost $1,046,603,236)(a) $ * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2012.Total loaned securities had a market value of $198,525,656 at September 30, 2012. + - Security is considered illiquid.The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of September 30, 2012. ADR - American Depository Receipt. REIT - Real Estate Investment Trust. (a) The cost basis of investments for federal tax purposes at September 30, 2012 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Medical Portfolio Portfolio of Investments - September 30, 2012 (Unaudited) Identifier COMMON STOCKS - 98.78% Shares Value Ambulatory Health Care Services - 0.00% AVXT AVAX Technologies,Inc.* $ Chemical Manufacturing - 2.70% AGEN Agenus, Inc.* ALKS Alkermes PLC*^ APHB Ampliphi Biosciences Corp.* MMRF MMRGlobal Inc.* Computer and Electronic Product Manufacturing - 0.01% TGX Theragenics Corporation* Pharmaceutical and Biotechnology - 92.52% ABT Abbott Laboratories AEZS AEterna Zentaris Inc.*^ ARNA Arena Pharmaceuticals, Inc.*^ ATB CN Atrium Innovations Inc.* BIIB Biogen Idec, Inc.*^ BPAX BioSante Pharmaceuticals, Inc.*^ BMY Bristol-Myers Squibb Company CLDX Celldex Therapeutics Inc.*^ CBST Cubist Pharmaceuticals, Inc.*^ DNDN Dendreon Corporation*^ LLY Eli Lilly & Company EPCT EpiCept Corporation* 82 GSK GlaxoSmithKline plc - ADR IMGN ImmunoGen, Inc.*^ ISIS Isis Pharmaceuticals, Inc.*^ ISA CN Isotechnika Pharma Inc.* JNJ Johnson & Johnson^ LIFE Life Technologies Corporation* MAXY Maxygen, Inc. MRK Merck & Co., Inc. MYRX Myrexis Inc.* COX FP NicOx SA* NVS Novartis AG - ADR^ ONTY Oncothyreon,Inc.*^ PTIE Pain Therapeutics, Inc.*^ PFE Pfizer, Inc. PGNX Progenics Pharmaceuticals, Inc.*^ SNY Sanofi - ADR SCR Simcere Pharmaceutical Group - ADR*^ TELK Telik, Inc.* VICL Vical Incorporated*^ VPHM ViroPharma Incorporated*^ Professional, Scientific, and Technical Services - 3.55% AFFX Affymetrix, Inc.*^ AMRI Albany Molecular Research, Inc.* CDXS Codexis, Inc.* PACB Pacific Biosciences of California Inc.* TOTAL COMMON STOCKS (cost $19,076,870 ) RIGHTS - 0.14% Funds, Trusts, and Other Financial Vehicles - 0.00% LGNYZ Ligand Pharmaceuticals Incorporated General Contingent Value Right 4 LGNXZ Ligand Pharmaceuticals Incorporated Glucagon Contingent Value Right* 44 LGNDZ Ligand Pharmaceuticals Incorporated Roche Contingent Value Right* LGNZZ Ligand Pharmaceuticals Incorporated TR Beta Contingent Value Right* 44 Pharmaceutical and Biotechnology - 0.14% GCVRZ Sanofi Contingent Value Right* TOTAL RIGHTS (cost $0 ) SHORT-TERM INVESTMENTS - 1.16% Principal Amount Commercial Paper - 0.96% U.S. Bank N.A. 0.020%, 10/01/2012 $ Shares Money Market Funds - 0.20% FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $222,749) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 36.19% Investment Companies - 36.19% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.29%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $6,971,137 ) TOTAL INVESTMENTS - 136.27% (cost $26,270,756)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2012.Total loaned securities had a market value of $6,522,903 at September 30, 2012. b - The rate quoted is the annualized seven-day yield as of September 30, 2012. ADR - American Depository Receipt (a) The cost basis of investments for federal tax purposes at September 30, 2012 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Small Cap Opportunities Portfolio Portfolio of Investments - September 30, 2012 (Unaudited) Identifier COMMON STOCKS - 99.49% Shares Value Asset Management - 13.76% BNBMF BAM Investments Ltd.* $ DDEJF Dundee Corporation - Class A* JZCP LN JZ Capital Partners Ltd. OCX CN Onex Corporation RCP LN RIT Capital Partners plc SII CN Sprott, Inc. 806 HK Value Partners Group Limited WETF WisdomTree Investments, Inc.* Automobile and Other Motor Vehicle Merchant Wholesalers - 0.69% VTU LN Vertu Motors plc Chemical Manufacturing - 2.44% IPAR Inter Parfums, Inc. Construction of Buildings - 3.68% BRP Brookfield Residential Properties Inc.*^ Credit Intermediation and Related Activities - 0.73% BOKF BOK Financial Corporation Forestry and Logging - 0.04% KEWL Keweenaw Land Association Ltd.* Global Exchanges - 1.04% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry Holding Company - 10.89% LVNTA Liberty Ventures - Series A*^ IEP Icahn Enterprises LP Insurance Carriers and Related Activities - 3.53% AFSI AmTrust Financial Services, Inc.^ GLRE Greenlight Capital Re, Ltd. - Class A*^ Lessors of Nonresidential Buildings (except Miniwarehouses) - 17.62% ALX Alexander's, Inc. - REIT^ HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc.^ FUR Winthrop Realty Trust - REIT Lessors of Residential Buildings and Dwellings - 5.20% ELS Equity Lifestyle Properties, Inc. - REIT Machinery Manufacturing - 1.21% CFX Colfax Corporation*^ Manufactured Brands - 13.93% JAH Jarden Corporation MOV Movado Group, Inc. Merchant Wholesalers, Durable Goods - 0.74% DORM Dorman Products, Inc.*^ Mining (except Oil and Gas) - 2.43% IMN CN Inmet Mining Corporation MUX McEwen Mining Inc.*^ Motion Picture and Sound Recording Industries - 6.46% ASCMA Ascent Capital Group LLC - Class A* DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 1.17% PAG Penske Automotive Group, Inc.^ Oil and Gas - 4.89% TPL Texas Pacific Land Trust Oil and Gas Extraction - 1.13% BLMC Biloxi Marsh Lands Corporation WPX WPX Energy Inc.*^ Other Exchanges - 0.56% URB/A CN Urbana Corporation - Class A* Performing Arts, Spectator Sports, and Related Industries - 2.38% LYV Live Nation Entertainment, Inc.*^ Professional, Scientific, and Technical Services - 0.49% BDE Black Diamond, Inc.* Publishing Industries (except Internet) - 1.77% JW/A John Wiley & Sons, Inc. - Class A PRIS Promotora de Informaciones S.A. - ADR* PRIS/B US Promotora de Informaciones S.A. - Class B - ADR* VALU Value Line, Inc.^ Rental and Leasing Services - 0.04% CDCO Comdisco Holding Company, Inc.* Restaurants - 0.51% WEN The Wendy's Company Satellite Telecommunications - 1.48% LORL Loral Space & Communications Inc. VSAT ViaSat, Inc.*^ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.61% CBOE CBOE Holdings Inc.^ RHJI BB RHJ International* Telecommunications - 0.07% CIBY CIBL, Inc. 18 ICTG ICTC Group Inc.* LICT Lynch Interactive Corporation* 16 TOTAL COMMON STOCKS (cost $71,473,209) Principal CORPORATE BONDS - 0.00% Amount Value Credit Intermediation and Related Activities - 0.00% FINOVA Group, Inc. 317928AA7 7.500%, 11/15/2009, Acquired 10/19/2006 - 5/17/2007 at $1,232,811(Default Effective 4/29/2005)*+ $ – TOTAL CORPORATE BONDS (cost $1,232,811) – RIGHTS - 0.51% Shares Rental and Leasing Services - 0.51% CDCOR Comdisco Holding Company, Inc. Expiration Date: 12/31/2050 Strike Price: $1.00*^ TOTAL RIGHTS (cost $1,296,169) Principal SHORT-TERM INVESTMENTS - 0.25% Amount Commercial Paper - 0.22% U.S. Bank N.A. 0.020%, 10/01/2012 $ Money Market Funds - 0.03% Shares Fidelity Institutional Government Portfolio - Class I, 0.010%b TOTAL SHORT-TERM INVESTMENTS (cost $202,670) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 23.88% Investment Companies - 23.88% Mount Vernon Securities Lending Trust - Prime Portfolio Prime Portfolio, 0.29%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $19,614,449) TOTAL INVESTMENTS - 124.13% (cost $93,819,308)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2012.Total loaned securities had a market value of $18,614,129 at September 30, 2012. + - Security is considered illiquid.The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of September 30, 2012. ADR - American Depository Receipt. REIT - Real Estate Investment Trust. (a) The cost basis of investments for federal tax purposes at September 30, 2012 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Market Opportunities Portfolio Portfolio of Investments - September 30, 2012 (Unaudited) Identifier COMMON STOCKS - 90.18% Shares Value Asset Management - 29.12% APO Apollo Global Management LLC - Class A $ BNBMF BAM Investments Ltd.* BX The Blackstone Group LP^ BAM Brookfield Asset Management Inc. - Class A CNS Cohen & Steers, Inc.^ DDEJF Dundee Corporation - Class A* EV Eaton Vance Corp.^ JZCP LN JZ Capital Partners Ltd. KKR KKR & Co. L.P.^ OAK Oaktree Cap Group LLC^ OZM Och-Ziff Capital Management Group - Class A ONEXF Onex Corporation RCP LN RIT Capital Partners plc SII CN Sprott, Inc. TROW T. Rowe Price Group, Inc. 806 HK Value Partners Group Limited WETF WisdomTree Investments, Inc.* Construction of Buildings - 0.50% BRP Brookfield Residential Properties Inc.*^ Credit Intermediation and Related Activities - 0.43% BBCN BBCN Bancorp, Inc.* EWBC East West Bancorp, Inc. RBCAA Republic Bancorp, Inc. - Class A UCBHQ UCBH Holdings, Inc.*+^ - Data Processor - 4.52% FISV Fiserv, Inc.* MA Mastercard, Inc. - Class A V Visa, Inc. - Class A^ European Exchanges - 0.72% DB1 GR Deutsche Boerse AG Gaming - 1.79% LVS Las Vegas Sands Corp. General Merchandise Stores - 0.36% SHLD Sears Holdings Corporation*^ Global Exchanges - 4.99% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry JSE SJ JSE Limited 8697 JP Osaka Securities Exchange Co., Ltd. 24 SGX SP Singapore Exchange Limited Holding Company - 8.55% IEP Icahn Enterprises LP LUK Leucadia National Corporation LVNTA Liberty Ventures - Series A*^ Insurance Carriers and Related Activities - 1.86% AFSI AmTrust Financial Services, Inc.^ FRFHF Fairfax Financial Holdings Limited^ GLRE Greenlight Capital Re, Ltd. - Class A*^ MKL Markel Corporation* PWF CN Power Financial Corporation Lessors of Nonresidential Buildings (except Miniwarehouses) - 8.37% HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc.^ Merchant Wholesalers, Nondurable Goods - 0.01% NOBGY Noble Group Limited - ADR^ Mining (except Oil and Gas) - 4.12% FNV Franco-Nevada Corporation^ Non-Store Retailers - 4.05% LINTA Liberty Interactive Corporation - Class A* BID Sotheby's^ Oil and Gas - 2.95% TPL Texas Pacific Land Trust Other Exchanges - 2.06% FTIS LI Financial Technologies (India) Ltd. - GDR IMAREX NO IMAREX ASA NZX NZ NZX Ltd. URB/A CN Urbana Corporation - Class A* Real Estate - 0.83% CWT-U CN Calloway - REIT Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 13.15% CBOE CBOE Holdings Inc.^ CME CME Group, Inc.^ ICE IntercontinentalExchange Inc.* IVZ Invesco Ltd. JEF Jefferies Group, Inc. LSE LN London Stock Exchange Group plc Telecommunications - 0.03% IRDM Iridium Communications, Inc.*^ U.S. Equity Exchanges - 1.54% NDAQ The NASDAQ OMX Group, Inc. NYX NYSE Euronext^ Utilities - 0.23% BIP Brookfield Infrastructure Partners LP^ TOTAL COMMON STOCKS (cost $37,072,252 ) MUTUAL FUNDS - 0.02% Funds, Trusts, and Other Financial Vehicles - 0.02% PFN PIMCO Income Strategy Fund II TOTAL MUTUAL FUNDS (cost $6,726 ) RIGHTS - 0.03% General Merchandise Stores - 0.02% SHOSR Sears Hometown and Outlet Stores Inc. Expiration Date: 10/08/2012 Strike Price: $15.00* Holding Company - 0.01% LVNAR Liberty Ventures Expiration Date: 10/09/2012 Strike Price: $35.99* TOTAL RIGHTS (cost $5,474 ) SHORT-TERM INVESTMENTS - 9.87% Principal Amount Commercial Paper - 4.96% U.S. Bank N.A. 0.020%, 10/01/2012 $ Money Market Funds - 4.91% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $4,268,000) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 22.76% Investment Companies - 22.76% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.29%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $9,842,689 ) TOTAL INVESTMENTS - 122.86% (cost $51,195,141)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2012.Total loaned securities had a market value of $9,469,401 at September 30, 2012. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of September 30, 2012. ADR - American Depository Receipt. GDR - Global Depository Receipt. REIT - Real Estate Investment Trust. (a) The cost basis of investments for federal tax purposes at September 30, 2012 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Water Infrastructure Portfolio Portfolio of Investments - September 30, 2012 (Unaudited) Identifier COMMON STOCKS - 5.91% Shares Value Administrative and Support Services - 0.18% TRIT Tri-Tech Holding Inc.*^ $ Machinery Manufacturing - 1.19% ERII Energy Recovery Inc.*^ Utilities - 4.54% CDZI Cadiz Inc.*^ CWCO Consolidated Water Co.,Ltd. TOTAL COMMON STOCKS (cost $988,497) Principal CONVERTIBLE BONDS - 23.62% Amount Holding Company - 10.83% 451102AB3 Icahn Enterprises LP 4.000%, 08/15/2013# $ Oil and Gas Extraction - 12.79% 165167CB1 Chesapeake Energy Corporation 2.250%, 12/15/2038# TOTAL CONVERTIBLE BONDS (cost $2,994,774) CORPORATE BONDS - 29.97% Fabricated Metal Product Manufacturing - 18.29% 624758AB4 Mueller Water Products, Inc. 7.375%, 06/01/2017# Utilities - 11.68% Veolia Environnement 4.875%, 05/28/2013# TOTAL CORPORATE BONDS (cost $3,732,450) WARRANTS - 0.00% Shares Utilities - 0.00% CHC/WS China Hydroelectric Corporation Expiration Date:1/25/2014 Exercise Price:$15.00* TOTAL WARRANTS (cost $48,000) SHORT-TERM INVESTMENTS - 0.26% Money Market Funds - 0.26% FIGXX Fidelity Institutional Government Portfolio - Class I, 0.010%b TOTAL SHORT-TERM INVESTMENTS (cost $33,000) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 2.86% Investment Companies - 2.86% Mount Vernon Securities Lending Trust - Prime Portfolio Prime Portfolio, 0.29%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $361,957) TOTAL INVESTMENTS - 62.62% (cost $8,158,678)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2012.Total loaned securities had a market value of $315,789 at September 30, 2012. # - All or a portion of the shares have been committed as collateral for written option contracts. b - The rate quoted is the annualized seven-day yield as of September 30, 2012. (a) The cost basis of investments for federal tax purposes at September 30, 2012 was as follows@: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation $ ) Net unrealized depreciation $ ) @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Water Infrastructure Portfolio Portfolio of Options Written - September 30, 2012 (Unaudited) Identifier PUT OPTIONS WRITTEN Contracts* Value Chemical Manufacturing Calgon Carbon Corporation CCC121020P00012500 Expiration: October 2012, Exercise Price: $12.50 85 $ Computer and Electronic Product Manufacturing Itron, Inc. ITRI130119P00030000 Expiration: January 2013, Exercise Price: $30.00 Electrical Equipment, Appliance, and Component Manufacturing Franklin Electric Co., Inc. FELE121222P00045000 Expiration: December 2012, Exercise Price: $45.00 25 Fabricated Metal Product Manufacturing Danaher Corporation DHR130119P00047000 Expiration: January 2013, Exercise Price: $47.00 40 Pentair, Ltd. PNR121117P00030000 Expiration: November 2012, Exercise Price: $30.00 32 Funds, Trusts, and Other Financial Vehicles PowerShares Water Resources ETF PHO121222P00016000 Expiration: December 2012, Exercise Price: $16.00 PHO121222P00017000 Expiration: December 2012, Exercise Price: $17.00 Heavy and Civil Engineering Construction Aegion Corp. AEGN121222P00015000 Expiration: December 2012, Exercise Price: $15.00 75 Machinery Manufacturing Donaldson Company, Inc. DCI121117P00030000 Expiration: November 2012, Exercise Price: $30.00 50 Lindsay Corporation LNN121222P00050000 Expiration: December 2012, Exercise Price: $50.00 40 Pall Corporation PLL121222P00050000 Expiration: December 2012, Exercise Price: $50.00 40 Professional, Scientific & Technical Services Xylem, Inc. XYL121020P00025000 Expiration: October 2012, Exercise Price: $25.00 95 Utilities The Empire District Electric Company EDE121222P00020000 Expiration: December 2012, Exercise Price: $20.00 20 PICO Holdings, Inc. PICO130119P00020000 Expiration: January 2013, Exercise Price: $20.00 Waste Management Clean Harbors, Inc. CLH130119P00055000 Expiration: January 2013, Exercise Price: $55.00 38 TOTAL PUT OPTIONS WRITTEN (premiums received ($236,493)) $ * - 100 Shares Per Contract. ETF - Exchange Traded Fund. Disclosures about Derivative Instruments and Hedging Activities at September 30, 2012 The Portfolio has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. As Would Be Reflected in the Statement of Assets and Liabilities The following is a summary of the fair values of derivative instruments as of September 30, 2012: Assets Liabilities Equity Contracts Description Fair Value Description Fair Value Written Options Written option contracts, at value - Total $- KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Multi-Disciplinary Portfolio Portfolio of Investments - September 30, 2012 (Unaudited) Identifier CONVERTIBLE BONDS - 60.62% Principal Amount Value Administrative and Support Services - 6.99% WebMD Health Corporation 94770VAH5 2.250%, 03/31/2016# $ $ 94770VAF9 2.500%, 01/31/2018# Computer and Electronic Product Manufacturing - 8.89% 458660AB3 InterDigital, Inc. 2.500%, 03/15/2016# 502413AW7 L-3 Communications Holdings, Inc. 3.000%, 08/01/2035# Holding Company - 6.63% 451102AB3 Icahn Enterprises LP 4.000%, 08/15/2013# Mining (except Oil and Gas) - 4.20% 496902AD9 Kinross Gold Corporation 1.750%, 03/15/2028# 608753AA7 Molycorp Inc. 3.250%, 06/15/2016# Nonmetallic Mineral Product Manufacturing - 5.12% 69073TAQ6 Owens-Brockway Glass Container, Inc. 3.000%, 06/01/2015, Acquired 7/06/2011-5/01/2012 at $2,628,045■# Oil and Gas Extraction - 13.02% Arcan Resources Ltd. B4MT4X3 6.250%, 02/28/2016# B57ZB98 6.500%, 10/31/2018# Chesapeake Energy Corporation 165167BW6 2.750%, 11/15/2035# 165167CB1 2.250%, 12/15/2038# B5N86Y1 PetroBakken Energy Ltd. 3.125%, 02/08/2016, Acquired 2/7/12-5/4/12 at $3,879,438■# Performing Arts, Spectator Sports, and Related Industries - 4.23% 538034AB5 Live Nation Entertainment, Inc. 2.875%, 07/15/2027# Professional, Scientific, and Technical Services - 0.20% 159864AB3 Charles River Laboratories International, Inc. 2.250%, 06/15/2013# Publishing Industries (except Internet) - 2.23% 285512AA7 Electronic Arts, Inc. 0.750%, 07/15/2016# Real Estate - 7.92% 029169AA7 American Real Estate 4.000%, 08/15/2013, Acquired 6/24/2011-10/26/2011 at $339,934■# Forest City Enterprises, Inc. 345550AK3 3.625%, 10/15/2014# 345550AP2 4.250%, 08/15/2018# U.S. Equity Exchanges - 1.19% 631103AA6 The NASDAQ OMX Group, Inc. 2.500%, 08/15/2013# TOTAL CONVERTIBLE BONDS (cost $31,454,298) CORPORATE BONDS - 25.20% Administrative and Support Services - 0.51% Corrections Corp. of America 22025YAJ9 6.750%, 01/31/2014# 22025YAK6 7.750%, 06/01/2017# Ambulatory Health Care Services - 5.64% 23918KAL2 DaVita, Inc. 6.375%, 11/01/2018# Chemical Manufacturing - 0.52% 785583AC9 Sabine Pass LNG L P 7.250%, 11/30/2013# Lessors of Nonresidential Buildings (except Miniwarehouses) - 1.58% The Rouse Company LP U77928AA4 6.750%, 05/01/2013# 779273AG6 5.375%, 11/26/2013# Mining (except Oil and Gas) - 5.42% 20854PAD1 Consol Energy, Inc. 8.000%, 04/01/2017# Peabody Energy Corporation 704549AJ3 6.000%, 11/15/2018, Acquired 4/24/2012-4/25/2012 at $957,954■# 704549AH7 6.500%, 09/15/2020# Oil and Gas Extraction - 2.12% Harvest Operations Corp. B45KCB7 7.250%, 09/30/2013# B45H5R5 7.500%, 05/31/2015# Satellite Telecommunications - 3.00% 25470XAF2 Dish DBS Corporation 4.625%, 07/15/2017, Acquired 9/10/2012 at $1,540,898■# Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.14% 52107QAC9 Lazard Group LLC 7.125%, 05/15/2015# Utilities - 6.27% 131347BP0 Calpine Corp. 7.250%, 10/15/2017, Acquired 11/15/2011-4/13/2012 at $3,121,313■# TOTAL CORPORATE BONDS (cost $12,665,878) MUNICIPAL BONDS - 1.50% Air Transportation - 1.50% Branson Missouri Regional Airport Transportation Development District 105459AB7 6.000%, 07/01/2025*# 105459AC5 6.000%, 07/01/2037*# TOTAL MUNICIPAL BONDS (cost $2,245,112) EXCHANGE TRADED FUNDS - 2.41% Shares Funds, Trusts, and Other Financial Vehicles - 2.41% BOND PIMCO Total Return ETF# TOTAL EXCHANGE TRADED FUNDS (cost $1,211,972) MUTUAL FUNDS - 0.46% Funds, Trusts, and Other Financial Vehicles - 0.46% TLI LMP Corporate Loan Fund Inc.^ NSL Nuveen Senior Income Fund# TOTAL MUTUAL FUNDS (cost $221,410) SHORT-TERM INVESTMENTS - 2.64% Principal Amount Commercial Paper - 1.33% U.S. Bank N.A. 0.020%, 10/01/2012# $ Money Market Funds - 1.31% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.010%#b TOTAL SHORT-TERM INVESTMENTS (cost $1,355,000) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 0.09% Investment Companies - 0.09% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.29%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $44,800) TOTAL INVESTMENTS - 92.92% (cost $49,198,470) (a) $ Percentages are stated as a percent of net assets. ■ - Restricted Security restricted to institutional investors (144a Securities); the percentage of net assets comprised of 144a securities was 24.48%. # - All or a portion of the shares have been committed as collateral for written option contracts. ^ - This security or a portion of this security was out on loan at September 30, 2012.Total loaned securities had a market value of $42,912 at Septemeber 30, 2012. b - The rate quoted is the annualized seven-day yield as of September 30, 2012. * - The security missed January 1, 2012 interest payment and has ceased to accrue income. A forbearance agreement is currently in place. (a) The cost basis of investments for federal tax purposes at September 30, 2012 was as follows:@ Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation ) @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Multi-Disciplinary Portfolio Portfolio of Options Written - September 30, 2012 (Unaudited) Identifier PUT OPTIONS WRITTEN Contracts* Value Accommodation Royal Caribbean Cruises Ltd. RCL130119P00023000 Expiration: January 2013, Exercise Price: $23.00 30 $ RCL130119P00025000 Expiration: January 2013, Exercise Price: $25.00 42 Administrative and Support Services Expedia, Inc. EXPE1 130119P00025000 Expiration: January 2013, Exercise Price: $25.00 45 EXPE140118P00050000 Expiration: January 2014, Exercise Price: $50.00 2 Asset Management Affiliated Managers Group, Inc. AMG121222P00090000 Expiration: December 2012, Exercise Price: $90.00 17 AllianceBernstein Holding LP AB121020P00012500 Expiration: October 2012, Exercise Price: $12.50 45 BlackRock, Inc. BLK130119P00150000 Expiration: January 2013, Exercise Price: $150.00 5 BLK130119P00160000 Expiration: January 2013, Exercise Price: $160.00 3 BLK130119P00165000 Expiration: January 2013, Exercise Price: $165.00 3 BLK140118P00160000 Expiration: January 2014, Exercise Price: $160.00 15 The Blackstone Group LP BX130119P00010000 Expiration: January 2013, Exercise Price: $10.00 BX130119P00017500 Expiration: January 2013, Exercise Price: $17.50 21 BX140118P00010000 Expiration: January 2014, Exercise Price: $10.00 Brookfield Asset Management Inc. - Class A BAM121222P00030000 Brookfield Asset Management Inc. - Class A 40 BAM130316P00030000 Expiration: March 2013, Exercise Price: $30.00 25 Cohen & Steers, Inc. CNS121222P00025000 Expiration: December 2012, Exercise Price: $25.00 30 Federated Investors, Inc. - Class B FII121020P00017500 Expiration: October 2012, Exercise Price: $17.50 87 FII121020P00020000 Expiration: October 2012, Exercise Price: $20.00 71 FII130119P00017500 Expiration: January 2013, Exercise Price: $17.50 25 Franklin Resources, Inc. BEN130119P00093000 Expiration: January 2013, Exercise Price: $93.00 2 BEN130119P00095000 Expiration: January 2013, Exercise Price: $95.00 10 BEN130119P00110000 Expiration: January 2013, Exercise Price: $110.00 10 KKR & Co. L.P. KKR130119P00011000 Expiration: January 2013, Exercise Price: $11.00 Legg Mason, Inc. LM130119P00023000 Expiration: January 2013, Exercise Price: $23.00 99 LM130119P00024000 Expiration: January 2013, Exercise Price: $24.00 6 LM130119P00025000 Expiration: January 2013, Exercise Price: $25.00 63 LM130216P00020000 Expiration: February 2013, Exercise Price: $20.00 5 LM140118P00023000 Expiration: January 2014, Exercise Price: $23.00 44 Oaktree Capital Group LLC OAK130119P00030000 Expiration: January 2013, Exercise Price: $30.00 25 Beverage and Tobacco Product Manufacturing PepsiCo, Inc. PEP130119P00052500 Expiration: January 2013, Exercise Price: $52.50 10 PEP130119P00057500 Expiration: January 2013, Exercise Price: $57.50 19 PEP130119P00060000 Expiration: January 2013, Exercise Price: $60.00 20 PEP140118P00060000 Expiration: January 2014, Exercise Price: $60.00 25 Philip Morris International, Inc. PM130119P00090000 Expiration: January 2013, Exercise Price: $90.00 2 PM130316P00087500 Expiration: March 2013, Exercise Price: $87.50 22 PM140118P00087500 Expiration: January 2014, Exercise Price: $87.50 20 PM140118P00090000 Expiration: January 2014, Exercise Price: $90.00 1 Broadcasting (except Internet) Cablevision Systems Corporation - Class A CVC130119P00013000 Expiration: January 2013, Exercise Price: $13.00 50 Comcast Corporation - Class A CMCSA 130119P00020000 Expiration: January 2013, Exercise Price: $20.00 CMCSA 130119P00022500 Expiration: January 2013, Exercise Price: $22.50 8 64 CMCSK 130119P00025000 Expiration: January 2013, Exercise Price: $25.00 24 Discovery Communications, Inc. - Class A DISCA 121020P00045000 Expiration: October 2012, Exercise Price: $45.00 20 50 Liberty Media Corporation - Liberty Capital - Series A LMCA130119P00095000 Expiration: January 2013, Exercise Price: $95.00 1 Time Warner Cable Inc. TWC130119P00050000 Expiration: January 2013, Exercise Price: $50.00 17 TWC130119P00055000 Expiration: January 2013, Exercise Price: $55.00 21 TWC130119P00070000 Expiration: January 2013, Exercise Price: $70.00 16 Time Warner, Inc. TWX140118P00035000 Expiration: January 2014, Exercise Price: $35.00 59 TWX140118P00040000 Expiration: January 2014, Exercise Price: $40.00 47 Viacom Inc. - Class B VIAB130119P00045000 Expiration: January 2013, Exercise Price: $45.00 4 VIAB140118P00045000 Expiration: January 2014, Exercise Price: $45.00 30 VIAB140118P00047000 Expiration: January 2014, Exercise Price: $47.00 43 The Walt Disney Company DIS130119P00030000 Expiration: January 2013, Exercise Price: $30.00 15 90 DIS130119P00035000 Expiration: January 2013, Exercise Price: $35.00 52 DIS140118P00040000 Expiration: January 2014, Exercise Price: $40.00 25 DIS140118P00045000 Expiration: January 2014, Exercise Price: $45.00 2 Building Material and Garden Equipment and Supplies Dealers Lowes Companies, Inc. LOW130119P00024000 Expiration: January 2013, Exercise Price: $24.00 6 LOW140118P00023000 Expiration: January 2014, Exercise Price: $23.00 25 LOW140118P00025000 Expiration: January 2014, Exercise Price: $25.00 4 Chemical Manufacturing The Clorox Company CLX130119P00062500 Expiration: January 2013, Exercise Price: $62.50 60 The Estee Lauder Companies Inc. - Class A EL130119P00040000 Expiration: January 2013, Exercise Price: $40.00 54 EL130119P00046250 Expiration: January 2013, Exercise Price: $46.25 4 EL130119P00055000 Expiration: January 2013, Exercise Price: $55.00 9 EL140118P00047500 Expiration: January 2014, Exercise Price: $47.50 29 LyondellBasell Industries NV - Class A LYB130119P00032000 Expiration: January 2013, Exercise Price: $32.00 42 LYB130119P00033500 Expiration: January 2013, Exercise Price: $33.50 20 LYB130119P00035500 Expiration: January 2013, Exercise Price: $35.50 12 Monsanto Company MON130119P00085000 Expiration: January 2013, Exercise Price: $85.00 2 MON140118P00085000 Expiration: January 2014, Exercise Price: $85.00 1 OPKO Health, Inc. OPK121222P00004000 Expiration: December 2012, Exercise Price: $4.00 The Procter & Gamble Company PG130119P00057500 Expiration: January 2013, Exercise Price: $57.50 30 PG130119P00060000 Expiration: January 2013, Exercise Price: $60.00 35 PG140118P00057500 Expiration: January 2014, Exercise Price: $57.50 4 Sigma-Aldrich Corporation SIAL121020P00065000 Expiration: October 2012, Exercise Price: $65.00 44 SIAL130119P00065000 Expiration: January 2013, Exercise Price: $65.00 6 Clothing and Clothing Accessories Stores Limited Brands, Inc. LTD130119P00045000 Expiration: January 2013, Exercise Price: $45.00 2 LTD140118P00044000 Expiration: January 2014, Exercise Price: $44.00 15 LTD140118P00047000 Expiration: January 2014, Exercise Price: $47.00 2 Tiffany & Company TIF130119P00040000 Expiration: January 2013, Exercise Price: $40.00 27 TIF130119P00047500 Expiration: January 2013, Exercise Price: $47.50 21 TIF130119P00050000 Expiration: January 2013, Exercise Price: $50.00 15 TIF130119P00052500 Expiration: January 2013, Exercise Price: $52.50 26 TIF130216P00047500 Expiration: February 2013, Exercise Price: $47.50 20 TIF140118P00045000 Expiration: January 2014, Exercise Price: $45.00 22 TIF140118P00057500 Expiration: January 2014, Exercise Price: $57.50 2 Computer and Electronic Product Manufacturing Anaren, Inc. ANEN121020P00017500 Expiration: October 2012, Exercise Price: $17.50 Rockwell Collins, Inc. COL121020P00050000 Expiration: October 2012, Exercise Price: $50.00 20 COL130119P00045000 Expiration: January 2013, Exercise Price: $45.00 15 Construction of Buildings Lennar Corporation - Class A LEN130119P00029000 Expiration: January 2013, Exercise Price: $29.00 4 LEN140118P00030000 Expiration: January 2014, Exercise Price: $30.00 3 Couriers and Messengers FedEx Corp. FDX130119P00075000 Expiration: January 2013, Exercise Price: $75.00 13 FDX130119P00080000 Expiration: January 2013, Exercise Price: $80.00 31 FDX140118P00075000 Expiration: January 2014, Exercise Price: $75.00 10 FDX140118P00077500 Expiration: January 2014, Exercise Price: $77.50 10 United Parcel Service - Class B UPS130119P00060000 Expiration: January 2013, Exercise Price: $60.00 12 UPS130119P00065000 Expiration: January 2013, Exercise Price: $65.00 12 UPS130119P00070000 Expiration: January 2013, Exercise Price: $70.00 23 UPS130119P00075000 Expiration: January 2013, Exercise Price: $75.00 10 UPS140118P00070000 Expiration: January 2014, Exercise Price: $70.00 11 UPS140118P00072500 Expiration: January 2014, Exercise Price: $72.50 4 Credit Intermediation and Related Activities American Express Company AXP130119P00045000 Expiration: January 2013, Exercise Price: $45.00 18 Annaly Capital Management Inc. NLY130119P00015000 Expiration: January 2013, Exercise Price: $15.00 Bank of America Corporation BAC130119P00005000 Expiration: January 2013, Exercise Price: $5.00 60 BAC130119P00007500 Expiration: January 2013, Exercise Price: $7.50 The Bank Of New York Mellon Corporation BK130119P00020000 Expiration: January 2013, Exercise Price: $20.00 BK130119P00022000 Expiration: January 2013, Exercise Price: $22.00 84 M&T Bank Corporation MTB130119P00070000 Expiration: January 2013, Exercise Price: $70.00 15 MTB130119P00075000 Expiration: January 2013, Exercise Price: $75.00 19 MTB130119P00080000 Expiration: January 2013, Exercise Price: $80.00 17 MTB130119P00085000 Expiration: January 2013, Exercise Price: $85.00 6 Northern Trust Corp. NTRS130119P00035000 Expiration: January 2013, Exercise Price: $35.00 6 NTRS130119P00040000 Expiration: January 2013, Exercise Price: $40.00 41 NTRS140118P00040000 Expiration: January 2014, Exercise Price: $40.00 30 State Street Corporation STT130119P00030000 Expiration: January 2013, Exercise Price: $30.00 10 STT130119P00035000 Expiration: January 2013, Exercise Price: $35.00 62 STT130119P00037000 Expiration: January 2013, Exercise Price: $37.00 10 STT130119P00042000 Expiration: January 2013, Exercise Price: $42.00 11 STT140118P00035000 Expiration: January 2014, Exercise Price: $35.00 11 U.S. Bancorp USB130119P00020000 Expiration: January 2013, Exercise Price: $20.00 40 USB130119P00022000 Expiration: January 2013, Exercise Price: $22.00 40 Wells Fargo & Company WFC130119P00033000 Expiration: January 2013, Exercise Price: $33.00 4 WFC140118P00030000 Expiration: January 2014, Exercise Price: $30.00 30 WFC140118P00032000 Expiration: January 2014, Exercise Price: $32.00 3 Data Processing, Hosting and Related Services CoreLogic, Inc. CLGX121020P00012500 Expiration: October 2012, Exercise Price: $12.50 80 Defense CACI International Inc. - Class A CACI121222P00050000 Expiration: December 2012, Exercise Price: $50.00 24 CACI130316P00050000 Expiration: March 2013, Exercise Price: $50.00 75 Northrop Grumman Corporation NOC130119P00050000 Expiration: January 2013, Exercise Price: $50.00 22 NOC130119P00052500 Expiration: January 2013, Exercise Price: $52.50 5 NOC130119P00055000 Expiration: January 2013, Exercise Price: $55.00 22 NOC130216P00057500 Expiration: February 2013, Exercise Price: $57.50 4 NOC140118P00060000 Expiration: January 2014, Exercise Price: $60.00 20 Depository Credit Intermediation HDFC Bank Ltd. - ADR HDB121020P00030000 Expiration: October 2012, Exercise Price: $30.00 38 E-Commerce IAC/InterActiveCorp IACI121020P00040000 Expiration: October 2012, Exercise Price: $40.00 20 IACI130119P00040000 Expiration: January 2013, Exercise Price: $40.00 53 IACI130119P00050000 Expiration: January 2013, Exercise Price: $50.00 2 Fabricated Metal Product Manufacturing Danaher Corporation DHR130119P00052500 Expiration: January 2013, Exercise Price: $52.50 2 DHR140118P00052500 Expiration: January 2014, Exercise Price: $52.50 2 McDermott International, Inc. MDR130119P00007500 Expiration: January 2013, Exercise Price: $7.50 MDR130119P00009000 Expiration: January 2013, Exercise Price: $9.00 MDR130119P00010000 Expiration: January 2013, Exercise Price: $10.00 Food Manufacturing Archer-Daniels-Midland Company ADM130119P00025000 Expiration: January 2013, Exercise Price: $25.00 ADM130119P00028000 Expiration: January 2013, Exercise Price: $28.00 5 ADM140118P00023000 Expiration: January 2014, Exercise Price: $23.00 10 ADM140118P00025000 Expiration: January 2014, Exercise Price: $25.00 11 Bunge Limited BG130119P00055000 Expiration: January 2013, Exercise Price: $55.00 31 BG130119P00065000 Expiration: January 2013, Exercise Price: $65.00 6 BG140118P00055000 Expiration: January 2014, Exercise Price: $55.00 46 BG140118P00062500 Expiration: January 2014, Exercise Price: $62.50 1 ConAgra Foods, Inc. CAG130119P00023000 Expiration: January 2013, Exercise Price: $23.00 12 CAG130119P00025000 Expiration: January 2013, Exercise Price: $25.00 Dean Foods Company DF130119P00007500 Expiration: January 2013, Exercise Price: $7.50 40 Kellogg Company K130119P00047500 Expiration: January 2013, Exercise Price: $47.50 62 Kraft Foods Group, Inc. KFT130119P00040000 Expiration: January 2013, Exercise Price: $40.00 4 KFT140118P00035000 Expiration: January 2014, Exercise Price: $35.00 30 KFT140118P00040000 Expiration: January 2014, Exercise Price: $40.00 2 Mead Johnson Nutrition Company MJN130119P00070000 Expiration: January 2013, Exercise Price: $70.00 15 MJN130216P00070000 Expiration: February 2013, Exercise Price: $70.00 20 MJN140118P00070000 Expiration: January 2014, Exercise Price: $70.00 12 Unilever NV UN121117P00030000 Expiration: November 2012, Exercise Price: $30.00 41 UN130216P00030000 Expiration: February 2013, Exercise Price: $30.00 10 Food Services and Drinking Places Starbucks Corporation SBUX140118P00035000 Expiration: January 2014, Exercise Price: $35.00 SBUX140118P00045000 Expiration: January 2014, Exercise Price: $45.00 2 Funds, Trusts, and Other Financial Vehicles Entertainment Properties Trust EPR121020P00045000 Expiration: October 2012, Exercise Price: $45.00 20 iShares MSCI Japan Index Fund EWJ130119P00009000 Expiration: January 2013, Exercise Price: $9.00 EWJ140118P00009000 Expiration: January 2014, Exercise Price: $9.00 iShares Russell 2000 Value Index Fund IWM130119P00077000 Expiration: January 2013, Exercise Price: $77.00 2 IWM130216P00069000 Expiration: February 2013, Exercise Price: $69.00 25 IWM140118P00079000 Expiration: January 2014, Exercise Price: $79.00 1 Market Vectors Gold Miners ETF GDX130119P00040000 Expiration: January 2013, Exercise Price: $40.00 47 GDX130119P00043000 Expiration: January 2013, Exercise Price: $43.00 23 GDX130119P00045000 Expiration: January 2013, Exercise Price: $45.00 11 GDX130119P00050000 Expiration: January 2013, Exercise Price: $50.00 14 GDX140118P00040000 Expiration: January 2014, Exercise Price: $40.00 5 Market Vectors Junior Gold Miners ETF GDXJ130119P00020630 Expiration: January 2013, Exercise Price: $20.63 10 GDXJ130119P00021630 Expiration: January 2013, Exercise Price: $21.63 30 GDXJ130119P00024630 Expiration: January 2013, Exercise Price: $24.63 15 GDXJ130119P00027630 Expiration: January 2013, Exercise Price: $27.63 15 SPDR S&P rust SPY130119P00138000 Expiration: January 2013, Exercise Price: $138.00 2 SPY130316P00139000 Expiration: March 2013, Exercise Price: $139.00 10 SPY140118P00138000 Expiration: January 2014, Exercise Price: $138.00 20 SPY141220P00140000 Expiration: December 2014, Exercise Price: $140.00 1 Gaming Las Vegas Sands Corp. LVS130119P00035000 Expiration: January 2013, Exercise Price: $35.00 36 LVS130119P00040000 Expiration: January 2013, Exercise Price: $40.00 22 LVS140118P00030000 Expiration: January 2014, Exercise Price: $30.00 70 LVS140118P00035000 Expiration: January 2014, Exercise Price: $35.00 32 LVS140118P00038000 Expiration: January 2014, Exercise Price: $38.00 3 Wynn Resorts Limited WYNN140118P00070000 Expiration: January 2014, Exercise Price: $70.00 46 WYNN140118P00075000 Expiration: January 2014, Exercise Price: $75.00 12 WYNN140118P00080000 Expiration: January 2014, Exercise Price: $80.00 8 WYNN140118P00095000 Expiration: January 2014, Exercise Price: $95.00 4 General Merchandise Stores J.C. Penney Company, Inc. JCP130119P00025000 Expiration: January 2013, Exercise Price: $25.00 32 JCP130119P00029000 Expiration: January 2013, Exercise Price: $29.00 35 JCP140118P00018000 Expiration: January 2014, Exercise Price: $18.00 20 Sears Holdings Corporation SHLD1 130119P00055000 Expiration: January 2013, Exercise Price: $55.00 12 SHLD2 140118P00035000 Expiration: January 2014, Exercise Price: $35.00 14 SHLD2 140118P00052500 Expiration: January 2014, Exercise Price: $52.50 27 SHLD2 140621P00052500 Expiration: June 2014, Exercise Price: $52.50 2 Holding Company Berkshire Hathaway Inc. - Class B BRKB130119P00070000 Expiration: January 2013, Exercise Price: $70.00 10 BRKB130119P00072500 Expiration: January 2013, Exercise Price: $72.50 31 BRKB130119P00075000 Expiration: January 2013, Exercise Price: $75.00 14 BRKB140118P00080000 Expiration: January 2014, Exercise Price: $80.00 14 Leucadia National Corporation LUK121222P00020000 Expiration: December 2012, Exercise Price: $20.00 55 LUK121222P00022500 Expiration: December 2012, Exercise Price: $22.50 13 LUK130316P00022500 Expiration: March 2013, Exercise Price: $22.50 Insurance Carriers and Related Activities American International Group, Inc. AIG130119P00022500 Expiration: January 2013, Exercise Price: $22.50 30 AIG130119P00025000 Expiration: January 2013, Exercise Price: $25.00 93 AIG130119P00030000 Expiration: January 2013, Exercise Price: $30.00 30 China Life Insurance Co., Ltd. - ADR LFC130119P00035000 Expiration: January 2013, Exercise Price: $35.00 32 Loews Corporation L121222P00035000 Expiration: December 2012, Exercise Price: $35.00 15 L130316P00035000 Expiration: March 2013, Exercise Price: $35.00 6 L130316P00040000 Expiration: March 2013, Exercise Price: $40.00 40 Marsh & McLennan Companies, Inc. MMC130119P00030000 Expiration: January 2013, Exercise Price: $30.00 70 MMC140118P00025000 Expiration: January 2014, Exercise Price: $25.00 16 The Progressive Corporation PGR130119P00017500 Expiration: January 2013, Exercise Price: $17.50 29 PGR130119P00020000 Expiration: January 2013, Exercise Price: $20.00 40 PGR130216P00019000 Expiration: February 2013, Exercise Price: $19.00 36 PGR130216P00020000 Expiration: February 2013, Exercise Price: $20.00 Lessors of Nonfinancial Intangible Assets (except Copyrighted Works) Hugoton Royalty Trust HGT121117P00012500 Expiration: November 2012, Exercise Price: $12.50 70 HGT130216P00007500 Expiration: February 2013, Exercise Price: $7.50 70 San Juan Basin Royalty Trust SJT121020P00015000 Expiration: October 2012, Exercise Price: $15.00 SJT130119P00012500 Expiration: January 2013, Exercise Price: $12.50 15 SJT130420P00012500 Expiration: April 2013, Exercise Price: $12.50 Lessors of Nonresidential Buildings (except Miniwarehouses) The Howard Hughes Corporation HHC121020P00055000 Expiration: October 2012, Exercise Price: $55.00 18 HHC130119P00055000 Expiration: January 2013, Exercise Price: $55.00 2 Machinery Manufacturing Lindsay Corporation LNN130316P00060000 Expiration: March 2013, Exercise Price: $60.00 60 Management of Companies and Enterprises The Goldman Sachs Group, Inc. GS130119P00090000 Expiration: January 2013, Exercise Price: $90.00 5 GS130119P00095000 Expiration: January 2013, Exercise Price: $95.00 11 JPMorgan Chase & Co. JPM130119P00028000 Expiration: January 2013, Exercise Price: $28.00 15 JPM130119P00034000 Expiration: January 2013, Exercise Price: $34.00 11 JPM130119P00037000 Expiration: January 2013, Exercise Price: $37.00 21 JPM140118P00030000 Expiration: January 2014, Exercise Price: $30.00 JPM140118P00035000 Expiration: January 2014, Exercise Price: $35.00 12 Manufactured Brands Jarden Corporation JAH130119P00035000 Expiration: January 2013, Exercise Price: $35.00 10 Merchant Wholesalers, Nondurable Goods Molson Coors Brewing Company - Class B TAP130119P00040000 Expiration: January 2013, Exercise Price: $40.00 6 Mining (except Oil and Gas) Barrick Gold Corporation ABX130119P00038000 Expiration: January 2013, Exercise Price: $38.00 30 ABX130119P00040000 Expiration: January 2013, Exercise Price: $40.00 53 ABX130119P00043000 Expiration: January 2013, Exercise Price: $43.00 8 ABX140118P00035000 Expiration: January 2014, Exercise Price: $35.00 11 ABX140118P00040000 Expiration: January 2014, Exercise Price: $40.00 25 ABX140118P00045000 Expiration: January 2014, Exercise Price: $45.00 9 Cameco Corporation CCJ130119P00015000 Expiration: January 2013, Exercise Price: $15.00 14 CCJ130119P00018000 Expiration: January 2013, Exercise Price: $18.00 99 CCJ130119P00020000 Expiration: January 2013, Exercise Price: $20.00 51 CCJ130119P00021000 Expiration: January 2013, Exercise Price: $21.00 4 CCJ130119P00022000 Expiration: January 2013, Exercise Price: $22.00 40 Freeport-McMoRan Copper & Gold Inc. FCX130119P00029500 Expiration: January 2013, Exercise Price: $29.50 30 FCX130119P00033000 Expiration: January 2013, Exercise Price: $33.00 65 FCX130119P00035000 Expiration: January 2013, Exercise Price: $35.00 11 FCX140118P00035000 Expiration: January 2014, Exercise Price: $35.00 2 Harry Winston Diamond Corporation HWD121117P00012500 Expiration: November 2012, Exercise Price: $12.50 HWD130216P00010000 Expiration: February 2013, Exercise Price: $10.00 HWD130216P00012500 Expiration: February 2013, Exercise Price: $12.50 HWD130518P00010000 Expiration: May 2013, Exercise Price: $10.00 30 Newmont Mining Corporation NEM130119P00046000 Expiration: January 2013, Exercise Price: $46.00 29 NEM130119P00050000 Expiration: January 2013, Exercise Price: $50.00 5 NEM130119P00052500 Expiration: January 2013, Exercise Price: $52.50 39 NEM130119P00060000 Expiration: January 2013, Exercise Price: $60.00 10 NEM140118P00050000 Expiration: January 2014, Exercise Price: $50.00 18 NovaGold Resources Inc. NG140118P00005000 Expiration: January 2014, Exercise Price: $5.00 NG1140118P00005000 Expiration: January 2014, Exercise Price: $5.00 NG1140118P00007000 Expiration: January 2014, Exercise Price: $7.00 Rio Tinto PLC - ADR RIO130119P00050000 Expiration: January 2013, Exercise Price: $50.00 22 RIO130119P00052500 Expiration: January 2013, Exercise Price: $52.50 20 RIO130119P00060000 Expiration: January 2013, Exercise Price: $60.00 12 RIO140118P00032500 Expiration: January 2014, Exercise Price: $32.50 35 Royal Gold, Inc. RGLD130119P00060000 Expiration: January 2013, Exercise Price: $60.00 4 30 RGLD130119P00062500 Expiration: January 2013, Exercise Price: $62.50 4 60 Vale SA VALE130119P00025000 Expiration: January 2013, Exercise Price: $25.00 80 Miscellaneous Manufacturing 3M Co. MMM130119P00065000 Expiration: January 2013, Exercise Price: $65.00 10 MMM130119P00067500 Expiration: January 2013, Exercise Price: $67.50 23 International Game Technology IGT130119P00011000 Expiration: January 2013, Exercise Price: $11.00 95 IGT130119P00012500 Expiration: January 2013, Exercise Price: $12.50 IGT130119P00015000 Expiration: January 2013, Exercise Price: $15.00 81 Motion Picture and Sound Recording Industries DreamWorks Animation SKG, Inc. - Class A DWA121222P00017500 Expiration: December 2012, Exercise Price: $17.50 80 DWA130316P00017500 Expiration: March 2013, Exercise Price: $17.50 Motor Vehicle and Parts Dealers AutoNation, Inc. AN121020P00029000 Expiration: October 2012, Exercise Price: $29.00 80 Non-Store Retailers Amazon.com, Inc. AMZN130119P00150000 Expiration: January 2013, Exercise Price: $150.00 5 AMZN130119P00165000 Expiration: January 2013, Exercise Price: $165.00 2 AMZN130119P00170000 Expiration: January 2013, Exercise Price: $170.00 2 AMZN130119P00180000 Expiration: January 2013, Exercise Price: $180.00 4 eBay, Inc. EBAY130119P00025000 Expiration: January 2013, Exercise Price: $25.00 60 EBAY130119P00043000 Expiration: January 2013, Exercise Price: $43.00 2 EBAY140118P00045000 Expiration: January 2014, Exercise Price: $45.00 2 Liberty Interactive Corporation - Class A LINTA 121020P00017000 Expiration: October 2012, Exercise Price: $17.00 6 60 Sotheby's BID130119P00025000 Expiration: January 2013, Exercise Price: $25.00 55 BID130119P00030000 Expiration: January 2013, Exercise Price: $30.00 45 BID140118P00023000 Expiration: January 2014, Exercise Price: $23.00 20 Oil and Gas and Consumable Fuels China Petroleum and Chemical Corporation - ADR SNP121020P00100000 Expiration: October 2012, Exercise Price: $100.00 37 PetroChina Company Ltd. - ADR PTR130119P00115000 Expiration: January 2013, Exercise Price: $115.00 14 PTR130119P00125000 Expiration: January 2013, Exercise Price: $125.00 16 Oil and Gas Extraction Canadian Natural Resources Ltd. CNQ130119P00030000 Expiration: January 2013, Exercise Price: $30.00 78 CNQ130119P00031000 Expiration: January 2013, Exercise Price: $31.00 13 CNQ130119P00033000 Expiration: January 2013, Exercise Price: $33.00 26 CNQ130119P00037000 Expiration: January 2013, Exercise Price: $37.00 12 CNQ140118P00028000 Expiration: January 2014, Exercise Price: $28.00 25 CNQ140118P00030000 Expiration: January 2014, Exercise Price: $30.00 3 Cenovus Energy Inc. CVE130316P00030000 Expiration: March 2013, Exercise Price: $30.00 CNOOC Ltd. - ADR CEO121222P00175000 Expiration: December 2012, Exercise Price: $175.00 3 CEO121222P00180000 Expiration: December 2012, Exercise Price: $180.00 5 CEO130316P00180000 Expiration: March 2013, Exercise Price: $180.00 22 Encana Corporation ECA130119P00017500 Expiration: January 2013, Exercise Price: $17.50 ECA130119P00025000 Expiration: January 2013, Exercise Price: $25.00 13 ECA140118P00018000 Expiration: January 2014, Exercise Price: $18.00 50 ECA140118P00020000 Expiration: January 2014, Exercise Price: $20.00 9 ECA140118P00022000 Expiration: January 2014, Exercise Price: $22.00 5 EXCO Resources,Inc. XCO130316P00006000 Expiration: March 2013, Exercise Price: $6.00 Occidental Petroleum Corporation OXY140118P00055000 Expiration: January 2014, Exercise Price: $55.00 82 Penn West Petroleum Ltd. PWE121222P00012000 Expiration: December 2012, Exercise Price: $12.00 PWE121222P00014000 Expiration: December 2012, Exercise Price: $14.00 PWE130316P00013000 Expiration: March 2013, Exercise Price: $13.00 60 Petroleo Brasileiro S.A. - ADR PBR130119P00023000 Expiration: January 2013, Exercise Price: $23.00 41 PBR130119P00025000 Expiration: January 2013, Exercise Price: $25.00 PBR130119P00035000 Expiration: January 2013, Exercise Price: $35.00 8 Sasol Ltd. - ADR SSL121222P00040000 Expiration: December 2012, Exercise Price: $40.00 24 SSL121222P00045000 Expiration: December 2012, Exercise Price: $45.00 15 SSL130316P00040000 Expiration: March 2013, Exercise Price: $40.00 50 StatoilHydro ASA - ADR STO130119P00022500 Expiration: January 2013, Exercise Price: $22.50 24 Suncor Energy, Inc. SU130119P00028000 Expiration: January 2013, Exercise Price: $28.00 9 SU130119P00030000 Expiration: January 2013, Exercise Price: $30.00 6 SU130119P00032000 Expiration: January 2013, Exercise Price: $32.00 85 SU140118P00025000 Expiration: January 2014, Exercise Price: $25.00 12 SU140118P00030000 Expiration: January 2014, Exercise Price: $30.00 43 Total SA - ADR TOT130119P00045000 Expiration: January 2013, Exercise Price: $45.00 84 TOT140118P00040000 Expiration: January 2014, Exercise Price: $40.00 14 TOT140118P00042500 Expiration: January 2014, Exercise Price: $42.50 16 WPX Energy Inc. WPX130119P00015000 Expiration: January 2013, Exercise Price: $15.00 WPX140118P00012500 Expiration: January 2014, Exercise Price: $12.50 Performing Arts, Spectator Sports, and Related Industries The Madison Square Garden Company MSG130216P00037000 Expiration: February 2013, Exercise Price: $37.00 2 Personal and Laundry Services Weight Watchers International, Inc. WTW121020P00065000 Expiration: October 2012, Exercise Price: $65.00 40 Petroleum and Coal Products Manufacturing Exxon Mobile Corporation XOM130119P00085000 Expiration: January 2013, Exercise Price: $85.00 2 XOM140118P00082500 Expiration: January 2014, Exercise Price: $82.50 20 XOM140118P00087500 Expiration: January 2014, Exercise Price: $87.50 1 Pharmaceuticals and Biotechnology Novartis AG - ADR NVS130119P00047500 Expiration: January 2013, Exercise Price: $47.50 22 NVS130119P00050000 Expiration: January 2013, Exercise Price: $50.00 20 NVS130119P00052500 Expiration: January 2013, Exercise Price: $52.50 30 Sanofi - ADR SNY121222P00034000 Expiration: December 2012, Exercise Price: $34.00 79 SNY130316P00040000 Expiration: March 2013, Exercise Price: $40.00 35 Pipeline Transportation The Williams Companies, Inc. WMB1130119P00020000 Expiration: January 2013, Exercise Price: $20.00 80 WMB1130119P00025000 Expiration: January 2013, Exercise Price: $25.00 15 WMB130216P00025000 Expiration: February 2013, Exercise Price: $25.00 65 Primary Metal Manufacturing Commercial Metals Company CMC130316P00012000 Expiration: March 2013, Exercise Price: $12.00 Mueller Industries, Inc. MLI121222P00035000 Expiration: December 2012, Exercise Price: $35.00 20 MLI130316P00045000 Expiration: March 2013, Exercise Price: $45.00 15 Professional, Scientific, and Technical Services Automatic Data Processing, Inc. ADP130119P00050000 Expiration: January 2013, Exercise Price: $50.00 32 ADP140118P00052500 Expiration: January 2014, Exercise Price: $52.50 3 Publishing Industries (except Internet) News Corporation - Class A NWSA130119P00017500 Expiration: January 2013, Exercise Price: $17.50 Rail Transportation Canadian National Railway Company CNI130119P00075000 Expiration: January 2013, Exercise Price: $75.00 6 CNI130420P00080000 Expiration: April 2013, Exercise Price: $80.00 42 Canadian Pacific Railway Limited CP121222P00065000 Expiration: December 2012, Exercise Price: $65.00 26 CP121222P00070000 Expiration: December 2012, Exercise Price: $70.00 30 CP130316P00075000 Expiration: March 2013, Exercise Price: $75.00 15 CSX Corporation CSX130119P00020000 Expiration: January 2013, Exercise Price: $20.00 CSX140118P00017500 Expiration: January 2014, Exercise Price: $17.50 36 CSX140118P00020000 Expiration: January 2014, Exercise Price: $20.00 45 Norfolk Southern Corporation NSC130119P00062500 Expiration: January 2013, Exercise Price: $62.50 15 NSC130119P00065000 Expiration: January 2013, Exercise Price: $65.00 32 NSC130119P00070000 Expiration: January 2013, Exercise Price: $70.00 15 NSC140118P00065000 Expiration: January 2014, Exercise Price: $65.00 15 Union Pacific Corporation UNP130119P00090000 Expiration: January 2013, Exercise Price: $90.00 4 UNP130119P00097500 Expiration: January 2013, Exercise Price: $97.50 7 UNP130119P00100000 Expiration: January 2013, Exercise Price: $100.00 26 UNP140118P00095000 Expiration: January 2014, Exercise Price: $95.00 11 UNP140118P00100000 Expiration: January 2014, Exercise Price: $100.00 5 Real Estate Boston Properties, Inc. BXP130119P00077500 Expiration: January 2013, Exercise Price: $77.50 2 55 BXP130119P00095000 Expiration: January 2013, Exercise Price: $95.00 8 CBRE Group, Inc. - Class A CBG121222P00017000 Expiration: December 2012, Exercise Price: $17.00 CBG130316P00014000 Expiration: March 2013, Exercise Price: $14.00 60 General Growth Properties, Inc. GGP130119P00015000 Expiration: January 2013, Exercise Price: $15.00 90 Jones Lang LaSalle Inc. JLL121222P00060000 Expiration: December 2012, Exercise Price: $60.00 6 JLL121222P00070000 Expiration: December 2012, Exercise Price: $70.00 4 JLL130316P00060000 Expiration: March 2013, Exercise Price: $60.00 15 Vornado Realty Trust - REIT VNO130119P00070000 Expiration: January 2013, Exercise Price: $70.00 11 VNO130119P00080000 Expiration: January 2013, Exercise Price: $80.00 33 VNO130316P00075000 Expiration: March 2013, Exercise Price: $75.00 6 VNO140118P00080000 Expiration: January 2014, Exercise Price: $80.00 1 Washington - REIT WRE121020P00025000 Expiration: October 2012, Exercise Price: $25.00 30 WRE130119P00025000 Expiration: January 2013, Exercise Price: $25.00 30 Restaurants The Wendy's Company WEN130119P00005000 Expiration: January 2013, Exercise Price: $5.00 WEN130216P00005000 Expiration: February 2013, Exercise Price: $5.00 Satellite Telecommunication DISH Network Corp. - Class A DISH130119P00026000 Expiration: January 2013, Exercise Price: $26.00 25 DISH140118P00030000 Expiration: January 2014, Exercise Price: $30.00 3 Securities, Commodity Contracts, and Other Financial Investments and Related Activities CBOE Holdings Inc. CBOE130119P00025000 Expiration: January 2013, Exercise Price: $25.00 CBOE140118P00025000 Expiration: January 2014, Exercise Price: $25.00 25 CBOE140118P00027000 Expiration: January 2014, Exercise Price: $27.00 60 The Charles Schwab Corporation SCHW130119P00010000 Expiration: January 2013, Exercise Price: $10.00 50 SCHW130119P00012500 Expiration: January 2013, Exercise Price: $12.50 SCHW130119P00015000 Expiration: January 2013, Exercise Price: $15.00 50 CME Group Inc. CME130119P00044000 Expiration: January 2013, Exercise Price: $44.00 10 CME130119P00048000 Expiration: January 2013, Exercise Price: $48.00 40 CME130119P00052000 Expiration: January 2013, Exercise Price: $52.00 30 CME140118P00048000 Expiration: January 2014, Exercise Price: $48.00 10 CME140118P00052000 Expiration: January 2014, Exercise Price: $52.00 2 Interactive Brokers Group, Inc. - Class A IBKR130119P00013210 Expiration: January 2013, Exercise Price: $13.21 50 IBKR140118P00013000 Expiration: January 2014, Exercise Price: $13.00 Invesco Ltd. IVZ130119P00019000 Expiration: January 2013, Exercise Price: $19.00 55 IVZ130420P00023000 Expiration: April 2013, Exercise Price: $23.00 47 Support Activities for Mining Halliburton Company HAL130119P00032000 Expiration: January 2013, Exercise Price: $32.00 11 HAL130119P00035000 Expiration: January 2013, Exercise Price: $35.00 70 HAL140118P00030000 Expiration: January 2014, Exercise Price: $30.00 45 Support Activities for Transportation The Brink's Company BCO130316P00025000 Expiration: March 2013, Exercise Price: $25.00 Expeditors International of Washington, Inc. EXPD130119P00037500 Expiration: January 2013, Exercise Price: $37.50 78 EXPD130119P00040000 Expiration: January 2013, Exercise Price: $40.00 53 Grupo Aeroportuario del Pacifico SAB de CV - ADR PAC121020P00035000 Expiration: October 2012, Exercise Price: $35.00 25 Telecommunications China Unicom (Hong Kong) Limited - ADR CHU121020P00016000 Expiration: October 2012, Exercise Price: $16.00 57 DIRECTV DTV140118P00050000 Expiration: January 2014, Exercise Price: $50.00 2 Verizon Communications Inc. VZ130119P00044000 Expiration: January 2013, Exercise Price: $44.00 4 VZ130420P00040000 Expiration: April 2013, Exercise Price: $40.00 45 VZ140118P00040000 Expiration: January 2014, Exercise Price: $40.00 28 VZ140118P00042000 Expiration: January 2014, Exercise Price: $42.00 23 Vodafone Group PLC - ADR VOD1130119P00022500 Expiration: January 2013, Exercise Price: $22.50 45 VOD130119P00023000 Expiration: January 2013, Exercise Price: $23.00 49 VOD130119P00025000 Expiration: January 2013, Exercise Price: $25.00 43 VOD1130119P00025000 Expiration: January 2013, Exercise Price: $25.00 25 VOD130119P00026000 Expiration: January 2013, Exercise Price: $26.00 3 VOD140118P00023000 Expiration: January 2014, Exercise Price: $23.00 22 Transportation Equipment Manufacturing The Boeing Company BA130119P00065000 Expiration: January 2013, Exercise Price: $65.00 5 BA130119P00067500 Expiration: January 2013, Exercise Price: $67.50 19 BA130119P00070000 Expiration: January 2013, Exercise Price: $70.00 7 BA130216P00067500 Expiration: February 2013, Exercise Price: $67.50 2 BA140118P00062500 Expiration: January 2014, Exercise Price: $62.50 31 BA140118P00070000 Expiration: January 2014, Exercise Price: $70.00 12 BA140118P00072500 Expiration: January 2014, Exercise Price: $72.50 1 Federal-Mogul Corporation FDML121020P00012500 Expiration: October 2012, Exercise Price: $12.50 72 FDML121020P00015000 Expiration: October 2012, Exercise Price: $15.00 50 FDML130420P00010000 Expiration: April 2013, Exercise Price: $10.00 General Dynamics Corporation GD130119P00062500 Expiration: January 2013, Exercise Price: $62.50 22 GD130119P00065000 Expiration: January 2013, Exercise Price: $65.00 30 GD140118P00060000 Expiration: January 2014, Exercise Price: $60.00 10 Lear Corporation LEA130316P00035000 Expiration: March 2013, Exercise Price: $35.00 30 Oshkosh Corporation OSK130119P00019000 Expiration: January 2013, Exercise Price: $19.00 20 OSK130119P00020000 Expiration: January 2013, Exercise Price: $20.00 75 OSK130119P00025000 Expiration: January 2013, Exercise Price: $25.00 85 Toyota Motor Corporation - ADR TM130119P00067500 Expiration: January 2013, Exercise Price: $67.50 21 TM130119P00070000 Expiration: January 2013, Exercise Price: $70.00 11 TM130119P00072500 Expiration: January 2013, Exercise Price: $72.50 10 TM140118P00070000 Expiration: January 2014, Exercise Price: $70.00 16 TM140118P00075000 Expiration: January 2014, Exercise Price: $75.00 14 U.S. Equity Exchanges The NASDAQ OMX Group, Inc. NDAQ130119P00022000 Expiration: January 2013, Exercise Price: $22.00 55 NDAQ130119P00024000 Expiration: January 2013, Exercise Price: $24.00 32 NDAQ130119P00025000 Expiration: January 2013, Exercise Price: $25.00 66 NDAQ140118P00020000 Expiration: January 2014, Exercise Price: $20.00 30 NYSE Euronext NYX130119P00023000 Expiration: January 2013, Exercise Price: $23.00 16 NYX130119P00025000 Expiration: January 2013, Exercise Price: $25.00 NYX140118P00023000 Expiration: January 2014, Exercise Price: $23.00 16 NYX140118P00025000 Expiration: January 2014, Exercise Price: $25.00 4 Utilities Cadiz Inc. CDZI121117P00007500 Expiration: November 2012, Exercise Price: $7.50 CDZI121117P00010000 Expiration: November 2012, Exercise Price: $10.00 45 FirstEnergy Corp. FE130119P00035000 Expiration: January 2013, Exercise Price: $35.00 10 FE130119P00038000 Expiration: January 2013, Exercise Price: $38.00 28 FE130119P00040000 Expiration: January 2013, Exercise Price: $40.00 45 FE130119P00043000 Expiration: January 2013, Exercise Price: $43.00 31 FE140118P00040000 Expiration: January 2014, Exercise Price: $40.00 13 Huaneng Power International, Inc. - ADR HNP121117P00020000 Expiration: November 2012, Exercise Price: $20.00 HNP121117P00022500 Expiration: November 2012, Exercise Price: $22.50 11 HNP130216P00025000 Expiration: February 2013, Exercise Price: $25.00 10 National Grid PLC - ADR NGG121222P00050000 Expiration: December 2012, Exercise Price: $50.00 20 NGG130316P00050000 Expiration: March 2013, Exercise Price: $50.00 20 PICO Holdings, Inc. PICO121020P00022500 Expiration: October 2012, Exercise Price: $22.50 Utilities Select Sector SPDR Fund XLU130119P00030000 Expiration: January 2013, Exercise Price: $30.00 30 XLU130119P00031000 Expiration: January 2013, Exercise Price: $31.00 12 XLU130119P00032000 Expiration: January 2013, Exercise Price: $32.00 50 Veolia Environnement - ADR VE121020P00012500 Expiration: October 2012, Exercise Price: $12.50 VE130119P00010000 Expiration: January 2013, Exercise Price: $10.00 25 VE130420P00010000 Expiration: April 2013, Exercise Price: $10.00 Waste Management and Remediation Services Republic Services, Inc. RSG121020P00025000 Expiration: October 2012, Exercise Price: $25.00 RSG121020P00030000 Expiration: October 2012, Exercise Price: $30.00 7 RSG130119P00025000 Expiration: January 2013, Exercise Price: $25.00 42 Waste Management, Inc. WM130119P00030000 Expiration: January 2013, Exercise Price: $30.00 83 WM140118P00025000 Expiration: January 2014, Exercise Price: $25.00 35 WM140118P00030000 Expiration: January 2014, Exercise Price: $30.00 57 Water Transportation Carnival Corporation CCL130119P00023000 Expiration: January 2013, Exercise Price: $23.00 60 TOTAL PUT OPTIONS WRITTEN (premiums received ($4,535,171)) $ * - 100 Shares Per Contract. ADR - American Depository Receipt. ETF - Exchange Traded Fund. REIT - Real Estate Investment Trust. Disclosures about Derivative Instruments and Hedging Activities at September 30, 2012 The Portfolio has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. As Would Be Reflected in the Statement of Assets and Liabilities The following is a summary of the fair values of derivative instruments as of September 30, 2012: Equity Contracts Assets Liabilities Description Fair Value Description Fair Value Written Options Written option contracts, at value Total - $ 2,763,860 $- $ 2,763,860 Summary of Fair Value Exposureat September 30, 2012 Security Valuation Master Portfolio securities that are listed on a U.S. securities exchange for which market quotations are readily available are valued at the last quoted sale price on the day the valuation is made. Price information on listed securities is taken from the exchange where the security is primarily traded. All equity securities that are traded using the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) are valued using the NASDAQ Official Closing Price (“NOCP”). In the event market quotations are not readily available or if events occur that may materially affect the value of a particular security between the time trading ends on a particular security and the close of regular trading on the NYSE, “fair value” will be determined. Unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the last bid price. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted thus providing a view across the entire U.S. options marketplace. Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. If the composite option price is not available, the mean between the highest bid and the lowest asked quotations at the close of the exchanges will be used. If none of the above are available, exchange traded options are valued at the last quoted sales price. Non-exchange traded options for which over-the-counter quotations are not readily available are valued at the mean of the current bid and asked prices. Fixed-income securities (other than obligations having a maturity of 60 days or less) are normally valued on the basis of quotes obtained from pricing services, which take into account appropriate factors such as institutional-sized trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no quotations are readily available (including restricted securities) will be valued in good faith at fair value using methods determined by the Board of Trustees of the Master Portfolios. In determining the fair value of a security, the Board of Trustees shall take into account the relevant factors and surrounding circumstances, which may include: (i) the nature and pricing history (if any) of the security; (ii) whether any dealer quotations for the security are available; (iii) possible valuation methodologies that could be used to determine the fair value of the security; (iv) the recommendation of the portfolio manager of the Portfolios with respect to the valuation of the security; (v) whether the same or similar securities are held by other funds managed by the Advisor or other funds and the method used to price the security in those funds; (vi) the extent to which the fair value to be determined for the security will result from the use of data or formula produced by third parties independent of the Advisor; (vii) the liquidity or illiquidity of the market for the security; and (viii) the value of a foreign security traded on other foreign markets. Various inputs are used in determining the value of the Master Portfolios' investments. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that a Master Portfolio has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing a Master Portfolio's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Internet Portfolio The following is a summary of the inputs used to value the The Internet Portfolio's net assets as of September 30, 2012: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $ $
